NUMBER 13-17-00100-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

GREGORIO MANUEL BALADEZ,                                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.


                          MEMORANDUM OPINION
          Before Justices Rodriguez, Benavides, and Longoria
              Memorandum Opinion by Justice Rodriguez
      Appellant Gregorio Manuel Baladez appeals the revocation of his community

supervision. We affirm.

      In April of 2015, Baladez pleaded guilty and was convicted of possession with

intent to deliver a controlled substance in penalty group one in an amount less than one

gram in a drug free zone, a felony of the third degree. See TEX. HEALTH & SAFETY CODE
ANN. §§ 481.115(a)–(b), 481.134(b) (West, Westlaw through 2017 1st C.S.). He was

sentenced to ten years’ confinement probated for three years’ community supervision,

and he was ordered to undertake 100 hours of community service, a course for drug

offenders, and to pay various costs and fines.

       In January of 2017, the State filed an amended motion to revoke Baladez’s

community supervision, alleging that he had committed multiple violations of the

conditions of his community supervision: (1) committing the criminal offenses of evading

arrest and resisting arrest on October 26, 2016, as well as two offenses for assault family

violence by impeding breath or circulation on December 31, 2016; (2) failing to report to

his community supervision officer from August through September 2016; (3) failing to pay

past due court costs from June through December 2015; (4) failing to pay supervisory

fees from May 2015 through December 2016; (5) failing to pay restitution from January

through April 2016; (6) failing to pay fines from May 2016 through January 2017; (7) failing

to fulfill his community service requirements; (8) failing to pay a fee to the local crime

stoppers program; (9) failing to complete a drug offender education program by April 14,

2015; and (10) failing to pay past due court appointed attorney’s fees from June 2016

through January 2017.

       After receiving evidence, the trial court found all of the alleged violations to be true.

The trial court revoked Baladez’s community supervision and sentenced him to ten years’

confinement. This appeal followed.

                             I.      COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, Baladez’s court-appointed counsel filed a brief

stating that, after diligent review of the record and applicable law, it was his professional



                                               2
opinion that the case presented no reversible error and that any appeal would be without

merit. See 386 U.S. 738, 744–45 (1967). Counsel explained the basis of his opinion by

reference to the record facts and pertinent legal authority. See In re Schulman, 252

S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding); High v. State, 573 S.W.2d

807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s brief satisfies the minimum of

Anders’s requirement to render a “professional evaluation” demonstrating why there are

no arguable grounds for advancing an appeal. See Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991) (en banc); see also Schulman, 252 S.W.3d at 407 n.9 (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”).

       Pursuant to Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

counsel informed this Court in writing that he has: (1) notified Baladez that counsel has

filed an Anders brief and a motion to withdraw as his counsel and provided him with copies

of his brief and motion; (2) informed him of his right to file a pro se response and to review

the record prior to filing that response; (3) informed Baladez of his right to seek

discretionary review if this Court concludes that the appeal is frivolous; and (4) provided

Baladez with a form motion for pro se access to the appellate record, with instructions to

file the motion.

       We received Baladez’s pro se brief on August 21, 2017, and he submitted

correspondence advancing additional arguments on August 30, 2017.                      In his

submissions, Baladez complains of his court-appointed attorney and asserts that the

revocation of his community supervision violated the Fifth, Sixth, and Fourteenth



                                              3
Amendments to the United States Constitution as well as various provisions of the code

of criminal procedure. See U.S. CONST. amends. V, VI, XIV; TEX. CODE CRIM. PROC. ANN.

arts. 37.09, 37.10, 38.23, 42A.751(d) (West, Westlaw through 2017 1st C.S.). The State

submitted a brief responding to Baladez’s arguments.

                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have thoroughly reviewed the entire record, counsel’s appellate brief,

appellant’s pro se appellate brief and letter brief, the State’s brief, and the applicable law.

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We have found

nothing that would arguably demonstrate reversible error. See id. (“When faced with an

Anders brief and [a] pro se brief is filed, the court of appeals may . . . issue an opinion

explaining that it has reviewed the record and finds no reversible error.”). “Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised in

the briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.” Id. at 827–28.

       Accordingly, we affirm the judgment of the trial court.

                                III.   MOTION TO WITHDRAW

       In accordance with Anders, counsel has asked this Court to grant his motion to

withdraw as counsel after conscientious examination of Baladez’s case. See Anders,

386 U.S. at 744; see also Schulman, 252 S.W.3d at 408 n.17 (“If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a



                                              4
brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel’s motion to withdraw. See Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim.

App. 2006). Within five days of the date of this Court’s opinion, counsel is ordered to

send a copy of the opinion and judgment to Baladez and to advise him of his right to

pursue a petition for discretionary review.1 See TEX. R. APP. P. 48.4; see also Schulman,

252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                             NELDA RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 16th
day of November, 2017.




        1  No substitute counsel will be appointed. Should appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from either the date of this opinion or the date the last timely motion for rehearing or en banc
reconsideration is overruled by this Court. TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. Id. R. 68.3. Any petition for discretionary
review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4;
In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008) (orig. proceeding).

                                                       5